              Case 2:18-cr-00171-MCE Document 135 Filed 11/04/20 Page 1 of 1


     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
 4
     Attorney for Defendant
 5
     AUGUSTIN CRUZ-SANCHEZ
 6
                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

     UNITED STATES OF AMERICA,                     )       No. 2:18-CR-00171 MCE
 9
                                                   )
                                                   )
10          Plaintiff,                             )       ORDER SEALING ATTACHMENT TO
                                                   )       DEFENSE BAIL MOTION FILED AS ECF
11
     v.                                            )       DOC NUMBER 133
                                                   )       .
12
     Sanchez-Cruz et al.                           )
                                                   )
13
                                                   )
            Defendant.                             )
14
                                                   )
                                                   )
15
                                                   )
16

17          Pursuant to Local Rule 141(b), and based upon the representation contained in the
18
     Request to Seal filed by defendant Augustin Cruz-Sanchez, IT IS HEREBY ORDERED that the
19
     attachment to Defendant’s Bail Motion filed as ECF DOC Number 133 shall be SEALED until
20
     further order of this Court.
21

22   Dated: November 4, 2020

23

24

25

26

27

28

                                                       1
